Title: From Thomas Jefferson to Robert R. Livingston, 2 [September] 1800
From: Jefferson, Thomas
To: Livingston, Robert R.



Dear Sir
Monticello Aug. [i.e. Sep.] 2. 1800.

I have to acknolege the reciept of your favor of June 4. and in the first place to return my thanks to the Agricultural society for the honour they have been pleased to confer on me in naming me one of their members. in affection indeed to the science I am a sincere brother; but it has been but a short portion of my life which has been free enough from other business to permit an indulgence of that affection. I fear therefore I shall be a very unprofitable member.
I recieve with great pleasure your description of the steam engine. whether mercury by attrition with steam would be reduced to globules can only be decided by experiment: but even should it be, I do not apprehend that it’s specific gravity would be thereby so much changed as entirely to defeat your object.—your proposition to convey water to a reservoir on the top of a house in the form of steam, I think preferable, for the purpose I had suggested, to every possible steam engine. instead of a boiler to be used also for kitchen purposes, I should prefer a vessel, in form of a cannister, of cast iron inserted in the back of the hearth (instead of an iron back), containing as much water as you would wish to throw up in a day. then, in those places, where water can be got within 30. f. of the surface the supply by the weight of the atmosphere would make it the most beautifully simple contrivance that can be imagined. unfortunately for me, the water in my situation lies 64. feet below the level of the earth. if an  engine, of any known construction, must be resorted to, Savary’s would certainly be the simplest; because his receiver might be placed at 30. f. above the water of the well, and the force of the steam thrown down on the receiver would raise the water the other 35. f. + the height of the house, say 70. feet in all. but this would soon overgo the demand, and require the attention of stopping it, or exhaust the well. I regret therefore again the impracticability of your contrivance in my situation.
I observe, in your address to the Agricultural society, a subject shortly touched on, which is of great importance, yet of great difficulty; the most profitable emploiment of land & labour. the subjects employed by the farmer are land & labour. his result is produce; his object the greatest gain from the whole, or the greatest profit on his capital: & the question interesting to him is what is the proportion of his capital which he should employ in labour & what in land, to produce a maximum of profit. this depends on the prices of land, labour & produce; and these vary so, that it would require a different calculation not only for every country, but for every part of the same country, and even for different periods of time in the same part. but would it not be practicable to reduce it to the form of a mathematical theorem, in which L. the price of land, 1. the price of labour, and p. the price of produce should be so combined as to produce M. a maximum of profit? so that in every place, & in every portion of time, we should only have to translate L. 1. and p. into their actual equivalents of money at that place & time in order to see what proportion of each ingredient would then & there produce the Maximum? tho this is unquestionably one of the most difficult problems, if solvable at all, yet in reading the travels of Europeans through America, it would seem as if every man of them possessed the theorem & could apply it on the spot to every place he passed through. an Englishman ridicules the farmer of Genesee because he does not mix his land & labour in that place where land abounds & labour is scarce, exactly in the same proportions as in England where labour abounds & land is scarce. a Chinese travelling through England, would declaim in like manner against the ignorance laziness, & slovenliness of the English farmer, who would have but one stalk of wheat growing where, in China, they would have two by bestowing superior labour. but these travellers mistake the question, which is not how to make an acre yield the greatest quantity possible; but how to divide a given sum into land & labour so as to produce the greatest profit possible. the resolution of this question would save travellers a great deal of ink &  paper which they employ in censure; but to the farmer would be inestimable indeed. is it incapable of resolution?
I join you in taking shame for the depravity of our judges. who could have believed that a branch of government which was the last in England to yeild to the torrent of corruption, should have led the way here? seeing the extent to which party feuds may go here, it behoves us to try every means of forcing our judges to stand aloof from these, and to keep themselves pure & impartial administrators between the two parties. if they would continue firm in the principles of justice we shall be safe, in our persons & properties at least, amidst all the revolutions of party. impeachment is clearly nothing as at present provided.with great & constant esteem I am Dear Sir
Your friend and servt.

Th: Jefferson

